Exhibit23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in the previously filed Registration Statement on FormS-8 (File No. 333-161890) , the previously filed Registration Statement on Form S-8 (File No. 333-164741), and the previously filed Registration Statement on Form S-3 (File No. 333-187198) of Xplore Technologies Corp. of our report dated June 25, 2014, relating tothe consolidated financial statements of Xplore Technologies Corp. and subsidiary for the two year period ended March31, 2014, which report appears in this Annual Report on Form10-K of Xplore Technologies Corp. /s/ PMB Helin Donovan, LLP Austin, TX June 25, 2014
